DETAILED ACTION
This office action is in response to amendment filed on 8/9/2022.
Claims 1 and 5 are amended.
Claims 1 – 5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 20150324234, hereinafter Chang), in view of Dice (US 20100017804), and further in view of Squillante et al, “Using Processor-Cache Affinity Information in Shared-Memory Multiprocessor Scheduling”, IEEE Transactions on Parallel And Distributed Systems, Vol 4, No, 2, February 1993, pages 131 – 143 (hereinafter Squillante), and further in view of Moyer (US 20160147660).

As per claim 1, Chang discloses: An information processing apparatus comprising: 
a plurality of cores that perform each of a plurality of tasks in parallel; 5and a plurality of cache memories that are provided corresponding to each of the plurality of cores and that store data to be referred to by the corresponding task at the time of execution (Chang figure 1 and [0023] – [0025]) 
and at least one of the plurality of cores is configured to: 10specify an overlap between a first data referred to by any of a plurality of first tasks included in the a plurality of tasks and second data to be referred to a second task included in the plurality of tasks, the second task being not yet executed at the time of execution, determine, among the plurality of cores, a core, the first task being included in the plurality of first tasks, the first data being included in the plurality of pieces of first data, and executes the second task in the determined core. (Chang figure 4 and [0042]: “the task P.sub.64 (mapped to the claimed first and second task, as the task can be a resumed task of a previous execution) may be a new task or a resumed task (e.g., a waking task currently being woken up) that is not included in run queues RQ.sub.0-RQ.sub.7 of the multi-core processor system 10… two tasks P.sub.62 and P.sub.63 of the same thread group to which the task.sub.64 belongs are included in run queue RQ.sub.6 of the processor core CPU_6 of the cluster Cluster_1, and one task P.sub.61 of the same thread group to which the task P.sub.64 belongs is included in run queue RQ.sub.2 of the processor core CPU_2 of the cluster Cluster_0. Hence, among the clusters Cluster_0 and Cluster_1, the cluster Cluster_1 has a largest number of tasks belonging to the same thread group to which the task P.sub.64 belongs. If the proposed thread group aware scheme is performed, the scheduling unit 104 may dispatch the task P.sub.64 to one run queue of the cluster Cluster_1 for achieving improved cache locality”; [0026]: “in the present invention, a thread group may be defined as having a plurality of tasks sharing same specific data, for example, in the main memory 119 and/or accessing same specific memory address(es), for example, in the main memory 119. A task can be a single-threaded process or a thread of a multi-threaded process. When most or all of the tasks belonging to the same thread group are scheduled to be executed on the same cluster, the cache coherence overhead caused by cache read/write miss may be mitigated or avoided due to improved cache locality”. Examiner notes that Chang [0023] teaches each cluster may be a group of one or more processor cores, and the scenario presented by figure 4 and [0042] wherein cluster_1 comprise only 1 core, then the task P.sub.64 would be dispatched to that core of cluster_1 that contains the other tasks belonging to the same task group, to improve the cache locality of the task group.)  

Chang did not explicitly disclose:
generate a table that includes information related to a relationship between a core of the plurality of cores and reference information that the corresponding task executed in the core has referred to;
each of the plurality of first tasks having been executed by any of the plurality of cores at the time of execution,
wherein the determined core has the largest overlap with the second data among the specified overlaps,

However, Dice teaches:
each of the plurality of first tasks having been executed by any of the plurality of cores at the time of execution, (Dice [0015]: “When the scheduling subsystem places the second thread onto the ready queue of one of the processors, the scheduling subsystem looks at state information of the second thread to (i) determine how much time has elapsed since the second thread last ran, and (ii) identify the processor that last ran the second thread. If less than the predetermined time period has elapsed (i.e., if the second thread is still warm), the scheduling subsystem performs affinity-aware scheduling by moving the second thread onto the ready queue of the processor that last ran the second thread, i.e., the second processor. Accordingly, some of the cached executable thread code for the second thread may still reside in the cache thus alleviating the need to re -cache that executable thread code”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Dice into that of Chang in order to have the first task having been executed at the time of execution. Chang [0042] teaches the task maybe a resumed task (e.g., a waking task currently being woken up) that is not included in run queues of the multi-core processor system. Dice teaches that it is commonly known in the field that resumed thread may have affinity with the core that previously run the thread, and assign the resumed thread to that core would improve cache locality. The applicant have thus merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Squillante teaches:
wherein the determined core has the largest overlap with the second data among the specified overlaps, (Squillante page 136, right column, subsection D, Minimal Intervening (MI) scheduling policies: “The Minimum Intervening (MI) scheduling policy attempts to schedule the task with the greatest affinity for a processor whenever a scheduling decision has to be made. When a processor becomes idle, MI computes, for each task .7: on the ready queue, the number of tasks executed since 5 last executed there. It then runs the task with the minimum value. When a task arrives at the ready queue and idle processors exist, it is given to the processor for which the task has the greatest affinity”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Squillante into that of Chang and Dice in order to have the determined core has the largest overlap with the second data among the specified overlaps. Squillante teaches the claimed limitations are merely commonly known and used technique for affinity based thread scheduling and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Moyer teaches:
generate a table that includes information related to a relationship between a core of the plurality of cores and reference information that the corresponding task executed in the core has referred to; (Moyer [0033]: “such a core task manager can maintain task information that indicates a state of each task. This state information can be used to control the manner in which tasks are executed relative to each other. For example, the core task manager of a core can include a task table that includes information represented at Table 1, which only illustrates entries for the assigned tasks. According to the embodiment of Table 1, the core's task table is initially provided by workflow scheduler 113 when the task is created”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Moyer into that of Chang, Dice and Squillante in order to generate a table that includes information related to a relationship between a core of the plurality of cores and reference information that the corresponding task executed in the core has referred to. Moyer teaches such a table would allow schedulers to easily identify tasks and core and would improve the efficiency of the scheduling method and is therefore rejected under 35 UCS 103

As per claim 2, Chang, Dice, Squillante and Moyer further teach:
The information processing apparatus according to claim 1, wherein the at least one of the plurality of cores is configured to identify the data to be referred to by the task that is not yet executed at the time of execution, based on task information in which the task is associated with reference 20information for identifying the data to be referred to by the task that is not yet executed at the time of execution. (Chang [0026] and Dice [0015])

As per claim 4, Chang, Dice, Squillante and Moyer further teach:
The information processing apparatus according to claim 1, wherein 30the at least one of the plurality of cores is configured to: 28Fujitsu Ref. No.: 19-00642 identify a combination in which the overlap becomes largest among combinations of the plurality of tasks that are not yet executed and the plurality of cores, and execute the task in the identified combination in the core in the 5identified combination.  (Chang [0026] and Dice [0015])

As per claim 5, it is the computer-readable recording medium variant of claim 1 and is therefore rejected under the same rationale.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Dice, Squillante and Moyer, and further in view of Kasahara et al (US 20070283358, hereinafter Kasahara).

As per claim 3, Chang, Dice, Squillante and Moyer did not teach:
The information processing apparatus according to claim 2, wherein a source program describing the task includes a clause for 25specifying the data to be used in the task, and wherein the data specified in the clause is included, as the reference information, in an execution program obtained by compiling the source program.
However, Kasahara teaches:
The information processing apparatus according to claim 2, wherein a source program describing the task includes a clause for 25specifying the data to be used in the task, and wherein the data specified in the clause is included, as the reference information, in an execution program obtained by compiling the source program. (Kasahara [0132])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kasahara into that Chang, Dice, Squillante and Moyer in order to have a source program describing the task includes a clause for 25specifying the data to be used in the task, and wherein the data specified in the clause is included, as the reference information, in an execution program obtained by compiling the source program. Kasahara teaches that hints can be provided by the compiler to specific data requirement for the tasks, the combination of reference would improve the speed of the locality based scheduler system and enhance the overall appeals of all references.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196